Citation Nr: 0925987	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-28 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral chondrocalcinosis of the menisci (claimed as a 
bilateral knee disability).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm fracture.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The RO apparently reopened the claims of entitlement to 
service connection for bilateral chondrocalcinosis of the 
menisci (claimed as a bilateral knee disability) and a left 
arm fracture and denied them on a de novo basis.  
Nonetheless, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996).

The Veteran was afforded a hearing at the RO before a 
Decision Review Officer (DRO) in April 2007 and a Travel 
Board hearing in November 2007.  He and his spouse testified 
at these hearings.  Transcripts of the testimony offered at 
these hearings have been associated with the record. 
At his Travel Board hearing, the Veteran submitted evidence 
that has not yet been considered by the RO.  In this regard, 
the Board may consider this evidence in the first instance 
because the Veteran has waived RO consideration thereof.  See 
38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  In July 2001 the RO denied the Veteran's claims of 
service connection for bilateral chondrocalcinosis of the 
menisci (claimed as a bilateral knee disability) and a left 
arm fracture on the grounds that the evidence did not show 
attribution of these disabilities to service; following 
notice of this decision, the Veteran filed a notice of 
disagreement but failed to perfect his appeal by following a 
substantive appeal. 

2.  In July 2001 the RO denied the Veteran's claim of service 
connection for a back disability on the grounds that the 
evidence did not show that the claimed disability existed; 
following notice of this decision, the Veteran filed a notice 
of disagreement but failed to perfect his appeal by following 
a substantive appeal

3.  With respect to the claims pertaining to bilateral 
chondrocalcinosis of the menisci (claimed as a bilateral knee 
disability) and a left arm fracture, the evidence received 
since the July 2001 rating decision is new and material for 
the claims of service connection and raises a reasonable 
possibility of substantiating the claims.

4.  With respect to the claim for service connection for a 
back disability, the evidence received since the July 2001 
rating decision is not new and material for the claim of 
service connection and does not raise a reasonable 
possibility of substantiating the claim; it does not pertain 
to diagnosis of a back disability.

5.  It has not been shown by competent and probative evidence 
that the Veteran has bilateral chondrocalcinosis of the 
menisci (claimed as a bilateral knee disability) related to 
service in any way or that this disability manifested to a 
compensable degree within the first post-service year. 
6.  It has not been shown by competent and probative evidence 
that the Veteran has a left arm fracture related to service 
in any way or that arthritis of the left arm manifested to a 
compensable degree within the first post-service year.

7.  The Veteran did not engage in combat with the enemy and 
it has not been shown the competent and probative evidence 
that the Veteran has PTSD related to service in any way.  

8.  The Veteran's has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The RO's July 2001 decision denying entitlement to 
service connection for bilateral chondrocalcinosis of the 
menisci (claimed as a bilateral knee disability), a left arm 
fracture and a back disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  With respect to the claims for service connection of 
bilateral chondrocalcinosis of the menisci (claimed as a 
bilateral knee disability) and a left arm fracture, new and 
material evidence has been received since the July 2001 
rating decision and the claims are reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  With respect to the claim for service connection of a 
back disability, new and material evidence has not been 
received since the July 2001 rating decision and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  Entitlement to service connection for bilateral 
chondrocalcinosis of the menisci (claimed as a bilateral knee 
disability) is not established.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

5.  Entitlement to service connection for a left arm fracture 
is not established.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

6.  Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

7.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With respect to the claims pertaining to whether new and 
material evidence has been received to reopen claims for 
service connection of bilateral chondrocalcinosis of the 
menisci and a left arm fracture, considering the favorable 
outcome detailed below, VA's fulfillment of its duties to 
notify and assist need not be addressed at this time.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the case of the Veteran's claim to reopen his claim for 
service connection of a back disability decided herein, the 
RO provided the Veteran appropriate pre-adjudication notice.  
In a letter dated in March 2005 the RO notified the Veteran 
of the evidence and information that was necessary to reopen 
the claim and of the evidence and information that was 
necessary to establish service connection for this 
disability.  The letter specifically informed the Veteran 
that this claim had been previously denied because the 
available evidence failed to show that the condition existed.  

The Veteran was provided notice addressing the rating 
criteria and effective date provisions in a March 2006 
letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, as the Veteran's claims are denied herein, no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Id.  

VA has obtained the Veteran's service up-to-date VA medical 
records and the Veteran has provided VA with some of his 
personnel records.  He has not requested VA's assistance in 
obtaining any other evidence.  With respect to the reopened 
claims of service connection for bilateral chondrocalcinosis 
of the menisci and left arm fracture, a VA examination is not 
necessary to decide these claims as there is no competent or 
credible evidence of record indicating that these 
disabilities may be attributable to service.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the claim for service connection of PTSD 
there is sufficient evidence to decide the claim and no 
examination is necessary, particularly because adjudication 
of this claim depends solely on whether the Veteran's claimed 
stressors have been corroborated.  Id.  VA need not obtain a 
medical opinion or examination with respect to the 
application to reopen a claim for service connection for a 
back disability because that duty applies to claims to reopen 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(c)(iii).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.

The RO has informed the Veteran that his service treatment 
records were destroyed in the July 1973 fire at the National 
Personnel Records Center (NPRC), although his DD Form 214 has 
been obtained.  The RO asked the Veteran to execute NA Form 
13055, which he did, to attempt to locate records from 
sources other than the NPRC.  Such efforts were fruitless and 
the RO has made a formal finding that the Veteran's service 
records are unavailable.  VA has fulfilled its duty to assist 
to the extent possible under the circumstances of the case.  
Nevertheless, the Board is aware of the heightened duty to 
explain its findings and conclusions and to consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of- the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the July 2001 rating decision, which denied 
service connection for a bilateral chondrocalcinosis of the 
menisci (claimed as a bilateral knee disability), a left arm 
fracture and a back disability, the evidence of record 
consisted of the Veteran's VA outpatient treatment records 
from October 2000 to January 2001, as well as the Veteran's 
statement that he had no service treatment records in his 
possession and his notice of disagreement, in which he 
related having had injured his knees, left arm and back in 
service.  His VA records documented bilateral 
chondrocalcinosis of the menisci and complaints of knee 
problems for 2 to 3 years.  They also documented that the 
Veteran complained of a left arm fracture in service, and an 
apparent provided history of arthritis of the left arm.  The 
RO apparently denied the claim pertaining to the knees on the 
grounds that the evidence did not show that the Veteran 
injured his knees in service.  With respect to the left arm 
fracture, the RO apparently denied the claim on the grounds 
that there was no evidence of any chronic disability of the 
left arm.  The Veteran was notified of the denial in a July 
2001 letter, which included notification of his appeal 
rights, and although he filed a notice of disagreement, he 
did not file a substantive appeal following the issuance of a 
statement of the case on these issues.  Thus, the July 2001 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

With respect to the claims pertaining to bilateral 
chondrocalcinosis of the menisci and a left arm fracture, new 
and material evidence has been received.  In particular, the 
Board notes a May 2005 VA treatment record that documents 
complaints of bilateral knee pain since service, as well as 
the Veteran's testimony regarding injuring his knees in 
service.  With regards to the left arm fracture, notably of 
record is a current diagnosis of degenerative joint disease 
of the left wrist, a chronic disability.  Accordingly, as 
these pieces of evidence relate to previously unestablished 
facts necessary to substantiate these claims, the claims are 
thus reopened.  To this extent only are the claims allowed.  
The underlying claims for service connection are addressed 
below.   

With respect to the Veteran's claim to reopen his claim for 
service connection of a back disability, no new and material 
evidence has been received.  The Board has thoroughly 
reviewed the evidence of record and notes the Veteran's 
complaints of back pain, but finds no evidence of a currently 
diagnosed back disability.  Pain alone, without a diagnosed 
or identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, because the evidence does not relate to the 
previously unestablished fact of a diagnosed disability, the 
claim to reopen must be denied. 

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For posttraumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
evidence required to support the occurrence of an in-service 
stressor varies depending on whether the veteran was engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Where VA determines that a veteran did not engage in combat, 
the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record shows that the Veteran is contending 
that he injured his knees and left arm in service.  He also 
has contended that he was exposed to combat in Lebanon in 
1958-1959.  Specifically, through his statements and 
testimony, he has asserted that he injured his knees and left 
arm during parachute maneuvers and his knees in an automobile 
accident where he fell from a truck.  Likewise, he has 
asserted having witnessed several comrades killed in Lebanon.  

His DD Form 214 is of record.  This document lists his 
Military Occupational Specialty (MOS) as a Bridge Specialist.  
He was awarded the Good Conduct Medal, but he apparently 
received no combat decorations or the Parachute Badge.  This 
form indicates that he was discharged at the rank of E-4 
(Corporal).  

An October 2000 VA record documents the Veteran's initial 
presentation at a VA medical facility to establish primary 
care.  At this time, the Veteran complained of pain in his 
knees and problems with his knees for the past 2 to 3 years.  
He also denied any trauma to the knees.  He also stated at 
this time that he fractured his arm in service in the 1950s.  
The Veteran apparently reported a history of left arm 
arthritis, as this was documented.  X-rays of the knees at 
this time resulted in diagnosis of bilateral 
chondrocalcinosis of the menisci.  

A November 2000 rheumatology consultation note documents the 
Veteran's complaints of bilateral knee pain for the past 2 to 
3 years, which had worsened in the past year.  X-rays showed 
bilateral chondrocalcinosis of the menisci and joint 
effusion.  The examiner noted that these findings may be 
related to calcium pyrophosphate deposition disease (CPPD).  

A subsequent VA record dated in January 2001 documents 
bilateral knee and left arm pain, as well as unspecified 
arthritis. 

Of record is an August 2001 letter from the Veteran's sister.  
In this letter, she relates remembering that the Veteran 
wrote home informing their mother of breaking his arm and 
hurting his feet, ankles and back while on active service.  
She related that these letters were unavailable.  

In his NA form 13055 dated in August 2001, the Veteran 
offered details regarding his alleged injuries.  With respect 
to his left arm, he indicated that he broke it in March or 
April 1957 while stationed at Ft. Benning and that he 
received treatment at the base hospital.  He also reported 
that he injured both of his knees in September or October 
1958 at Ft. Lewis and was also treated at the base hospital.  
He indicated that he injured his low back in November or 
December 1958 while stationed in Germany.  

Of record is a VA psychiatry initial assessment dated in 
March 2005.  A triage note associated with this assessment 
notes that the Veteran stated the he thought he had PTSD.  He 
reported having trouble sleeping, and bad dreams in which 
people chased him.  During his initial assessment, he 
reported flashbacks, anxiety, nightmares, insomnia and 
outbursts of anger.  He denied any prior psychiatric history.  
He reported a history of combat in Lebanon in the 1950s, 
which he described as classified.  Examination resulted in a 
diagnosis of PTSD.  

A May 2005 VA X-ray report of the knees notes an impression 
of early degenerative arthritis of both knees.  Also noted 
was bilateral chondrocalcinosis of the menisci.  Also, in May 
2005 an assessment of degenerative joint disease of the 
wrists was noted.  

An August 2005 VA note documents a diagnosis correlated to 
the Veteran's bilateral knee pain: tricompartmental 
osteoarthritis with heavy chondrocalcinosis, consistent with 
CPPD.  

In January 2006, the Veteran submitted a two page document 
related to the operation in which he claims to have 
participated in Lebanon.  This document summarizes U.S. 
military involvement in Lebanon from July to October 1958.  
Saliently, this article notes that combat did not develop in 
Lebanon at this time and that the task force was non-combat 
in nature.  

In another NA Form 13055, dated in February 2007, the Veteran 
indicated injuring his knees while stationed in Germany in 
January 1958.  He related having hurt his back in March 1957 
while stationed at Fort Lewis.  He further indicated that he 
broke his arm at Fort Benning in December 1956.  At his April 
2007 DRO hearing, he offered similar testimony.

Also, at his April 2007 DRO hearing, he denied having had any 
treatment following service for his claimed disabilities, 
until recently.  He reported having treated his bilateral 
knee, left arm and back pain with over-the-counter 
medications.  With respect to the PTSD claim, he stated that 
while he was in Lebanon he saw a few of his buddies killed 
and their heads blown off.  He testified that combat was 
unexpected and that he was trained as a weapons specialist 
and promoted to the rank of sergeant.  

In April 2007, the Veteran submitted an internet article.  
This article shows that another Veteran was awarded the Armed 
Forces Expeditionary Medal for his participation in the 
Lebanon operation, beginning in July 1958.  This article also 
reflects that U.S. forces played only a symbolic role in the 
intervention in Lebanon.  It also notes that U.S. military 
forces had no part in the 2,000 to 4,000 casualties sustained 
during Lebanon's 1958 Civil War.  

In November 2007 the Veteran and his wife testified before 
the Board.  In opening, the Veteran related that he felt that 
the testimony he offered at the April 2007 DRO hearing was 
inaccurate as he was unprepared as to times and places of his 
alleged in-service injuries.  He also related the he was 
somewhat confused.  He testified that he was in sound 
physical and mental shape prior to entering service and 
offered details of his alleged injuries.  He testified that 
he broke his left wrist in Ft. Benning, Georgia, apparently 
in a parachuting accident as he landed in a tree.  He also 
testified to having fallen of the back of a pickup truck in 
Ft. Lewis, Washington, injuring his knees.  He related having 
injured his back while stationed in Germany when working on a 
bridge.  He stated that he had treatment for these injuries 
and was placed on light duty for a time.  He noted that he 
had had pain from these injuries over the years, that in the 
past he was young enough to handle it, but that the pain had 
grown worse and worse over the years.  He denied having any 
medical treatment for these injuries post-service as he had 
no insurance.  He related having his knees give out on him 
once post-service, but could recall very little detail 
regarding the timing thereof.  He denied any post-service 
injuries to his knees, left arm and back.  

The Veteran's wife testified that she had known him for 26 
years, and that she recalled the Veteran complaining of back 
and leg pain.  She related having no recollection of the 
Veteran injuring himself post-service.  She recalled that the 
Veteran was a paratrooper and had made 57 jumps.  The Veteran 
endorsed this statement.  She related his claimed 
disabilities to these jumps and the jarring associated 
therewith.  The Veteran also endorsed this statement.  

The Veteran s representative stated that a doctor had related 
the Veteran's knee problems to traumatic injury.  The 
representative could not pinpoint this statement in the 
record.  

The Board member that conducted the hearing noted that the 
Veteran's MOS was inconsistent with paratrooper training.  In 
this regard, the Veteran testified that at the time, the Army 
did not have an Airborne division as they do now and that he 
was trained in paratrooping to keep him occupied and that he 
jumped 1 or 2 times per month for hazardous duty pay.  He 
related that his ex-wife had thrown his jump wings away, 
although he had a picture at home with him wearing them.  He 
related having never questioned the absence of any notation 
of jump training or paratrooping on his DD Form 214 until 
recently.  

With respect to his PTSD claim, the Veteran related having 
been deployed to Lebanon on a top secret assignment.  He 
testified that he had good friends that did not make it out 
of Lebanon and that he had seen his friends killed.  He 
recalled having been in Lebanon for about 4 months, from 
approximately April through August of 1959.  He testified 
that he was assigned to guard an airstrip.  In discussing 
whether there would be any records of hazardous pay, the 
Veteran acknowledged that there would be no such records as 
he was paid in cash and that the amount was not recorded, in 
relation to this deployment.  He also related having only 
been paid in Germany for his service.  He stated that at 
discharge he had been advised to seek psychiatric treatment.  
He related having problems sleeping, awful dreams and that he 
was not eating prior to his discharge.  

At his Board hearing the Veteran submitted some of his 
personnel records.  These records do not reflect any service 
in Lebanon and do not indicated that the Veteran sustained 
any of his claimed injuries.  

With respect to the claims of service connection for a 
bilateral knee disability and a left arm fracture, the Board 
notes that resolution of these claims largely depends on the 
weight and credibility of the Veteran's assertions of in-
service injury.  By the Veteran's own account, he is a poor 
historian.  He has often related having injuries at different 
places at different times.  He recently stated that he 
injured his knees when he fell from a truck.  Although 
unrelated to these claims, his testimony and statements 
related to combat in Lebanon are clearly contradicted by the 
evidence he submitted, which shows that U.S. Forces did not 
engage in combat with the enemy.  It remains the duty of the 
Board as the fact finder to determine credibility in any 
number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  The appellant's credibility 
affects the weight to be given to his testimony, and it is 
the Board's responsibility to determine the appropriate 
weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also Layno v. Brown, 6 Vet.App. 465, 469(1994) 
(finding that the weight and credibility of evidence "is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
Due to the Veteran's conflicting reports and evidence 
contradicting his testimony, the Board affords his statements 
of in-service injury no weight.  Along these lines, the board 
also notes the Veteran's statements of October and November 
2000 of having had knee pain for the past 2 to 3 years, in 
contradiction to his testimony of having knee pain since 
service.  Moreover, the evidence attributes the Veteran's 
bilateral knee pathology to CPPD.  As the earliest medical 
evidence pertaining to diagnosis of degenerative joint 
disease (arthritis) appears well after the first post-service 
year, service connection on a presumptive basis is not 
warranted.  Accordingly, the claims for service connection of 
bilateral chondrocalcinosis of the menisci and a left arm 
fracture are denied.  

Similarly, the evidence preponderates against the Veteran's 
claim for service connection of PTSD.  The Board does not 
find that the Veteran engaged in combat.  He has received no 
combat decorations and his MOS is inconsistent with combat.  
His alleged combat service in Lebanon is clearly contradicted 
by the record, particularly by the evidence he submitted.  
The aforementioned articles pertaining to U.S. military 
involvement in Lebanon show that the U.S. military did not 
engage in any combat operations and that their presence there 
was largely symbolic.  His submitted personnel records do not 
indicate any service in Lebanon.  As the Veteran did not 
engage in combat and there is no credible supporting evidence 
of the actual occurrence of the Veteran's claimed stressor, 
the Veteran's testimony cannot establish that his claimed 
stressor occurred.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Accordingly, although the record contains a 
diagnosis of PTSD, the occurrence of the Veteran's claimed 
stressor is not conceded or proved and the claim is denied.  

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which satisfactorily proves or 
disproves the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102. See 
also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

In order to establish entitlement to a TDIU, the Veteran must 
at least have at least one service-connected disability.  In 
the present case, the Veteran has no service-connected 
disabilities.  See September 2005 rating decision.  As the 
Board has denied the Veteran's claims hereinabove, there are 
no service-connected disabilities subject to the regulations 
pertaining to a TDIU.  Accordingly, the claim for a TDIU must 
be denied.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
chondrocalcinosis of the menisci (claimed as a bilateral knee 
disability) and the claim is reopened; to this extent only 
the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left arm 
fracture and the claim is reopened; to this extent only the 
appeal is granted.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disability and the claim to reopen is denied.

Entitlement to service connection for bilateral 
chondrocalcinosis of the menisci (claimed as a bilateral knee 
disability) is denied.

Entitlement to service connection for a left arm fracture is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


